oin- jeoo oy internal_revenue_service department of the treasury washington dc contact perssmxxx xkxxkk telephone nypbery in reference to ra t2 date jan f000ckk xxxkk xxxxk xxxxk attn xxxxx legend taxpayer a xxkkx company b xxkxkx contract s x xxxxxk form f xxxxxk state i c options account d options d account xxxkx xxkxxx xxxkx xxkkk xxxxx annuity payments xxxxx xxxxx xxxxx and xxxxxkx xxkxkx page program xxxkx form f method g method h dear xxxxxxx xxxxx xxxxx xxxkxk this is xxxxxxxx xx in response to your request dated xxxxx xx as amended and supplemented by your letters dated xxxxx xx ruling that taxpayer a should treat each automatic payment made pursuant to a systematic withdrawal program adopted with respect to certain deferred variable_annuity contracts as part of payments within the meaning of sec_72 internal_revenue_code a series of substantially equal periodic and xxxxx xx of the for a taxpayer a a stock_life_insurance_company within the meaning of sec_816 of the code operated under the laws of state i to engage in the life_insurance and annuity business in numerous states and locations and is subsidiary of company b is organized and a wholly owned taxpayer a is licensed contract s x are non-participating flexible premium iras contract s x are issued as either an variable deferred_annuity contracts which are offered by taxpayer a individual_retirement_annuity described in sec_408 b of the code or an annuity_contract described in sec_403 of the code sec_403 contract contract s x consists of endorsement or a sec_403 contract endorsement the endorsements provide that in the case of any conflict with any provision in contract s x applicable endorsement will control a base contract and either an ira the provisions of the in general under the terms of contract s x premiums may be paid at any time prior to the date on which the annuity payments are to begin with regard to iras contributions must be in cash and the total of such contributions for any taxable_year must not exceed the c200 moe page or d or asa lesser_of dollar_figure or percent of compensation except in the case of a rollover_contributions as permitted by code sec_402 sec_403 b contribution made in accordance with the terms of simplified_employee_pension as described in sec_408 k of the code with regard to sec_403 contracts if premium payments are made pursuant to a salary reduction agreement the maximum contribution when combined with all other plans contracts or arrangements may not be more than the amount of the limitation in sec_402 of the code in addition premium payments under sec_403 b contracts cannot exceed the amount allowed by sec_415 and sec_403 of the code a a contract s x holder holder may allocate premiums and the earnings thereon among c options which are fixed investment options and d options which are variable investment options each c option corresponds to a c account identified on each c account earns a fixed the holder’s application rate of interest throughout a certain period however such period may differ from the duration of the guaranteed period of other c accounts subject_to a market_value adjustment set forth in contract s x in the event that amounts are withdrawn transferred or annuitized from the c account prior to the end of a guaranteed period of the corresponding c option c account contract value is each d option corresponds to a portfolio of d account a the portfolios of d account purchase shares of corresponding series of a_trust that is investment_company for federal_income_tax purposes contract values allocated to a portfolio are credited with units in that portfolio in the computation of the d account contract value value of these units for each portfolio will vary with the investment performance of the assets underlying the portfolio units credited under contract s xx the d account contract value is the sum of all these units of measure are used a registered the before the annuity_starting_date the contract value of contract s x equals the sum of the c account contract value and the d account contract value required to select an annuity_starting_date and an annuity_payment option a holder may change subject_to certain a holder is eee page rules the annuity_starting_date and the payment option up to seven days before the annuity_starting_date in the case of contract s x with an ira endorsement the entire_interest of the holder must be distributed or commence to be distributed no later than april of the calendar_year following the calendar_year in which the holder attains age or the lives of the holder and an individual who is his or her designated_beneficiary within the meaning of sec_401 or life expectancy of the holder or the joint and last survivor expectancy of the holder and the designated_beneficiary a period certain not extending beyond the the life of the holder over a b in the case of a contract s x with a sec_403 b b holder retires and must be made over contract endorsement distributions under the contract must start no later than april of the calendar_year following the later of the calendar_year in which a holder attains age the life of the holder or the lives of the holder and his or her designated_beneficiary within the meaning of sec_401 or the life expectancy of the holder or the joint and last survivor expectancy of the holder and his or her designated_beneficiary in addition all distributions from a sec_403 contract are subject_to the distribution_requirements of sec_403 of the code a period certain not extending beyond on the annuity_starting_date a holder may elect one of the annuity_payment options the holder may choose to e receive payments from c account d account or both holder dies before the annuity_starting_date a death_benefit will be paid to the beneficiaries designated by the holder if a prior to the annuity_starting_date the holder may withdraw all of a portion of the value of contract s x in the case of sec_403 contracts the holder may not withdraw any amounts in contract s x attributable to contributions made due to a salary reduction agreement after december contribution and on amounts held on december unless the holder has attained age separated from service and the earnings on such o2d2 page died incurred a hardship or become disabled within the meaning of sec_72 m additional limitations apply in connection with withdrawals attributable to amounts that are subject_to the code sec_403 b a ii restrictions withdrawals and any surrender charges applicable will be deducted from the value of contract s x in proportion to their allocation among c options and d options unless the holder chooses a different allocation method surrender charge may apply to certain withdrawals the surrender charge will vary in amount depending upon the contribution_year contract s x for purposes of determining the surrender charge withdrawals will be allocated first to earnings if any which may be withdrawn free of a surrender charge and then to premiums on a first-in first out basis so that all withdrawals are allocated to premiums to which the lowest surrender charge applies of the premium at the time of withdrawal as defined under the terms of a taxpayer a has developed the program subject_to the withdrawal restrictions applicable to sec_403 b contracts a holder can arrange to have money sent to the holder automatically according to a periodic schedule that begins prior to the date on which annuity payments are to start under holder’s contract s x three methods for the calculation of these automatic payments that commence to be made while contract s x still in the accumulation_phase taxpayer a correspond to the three methods described in q a-12 of notice_89_25 c b chooses to terminate or modify his or her participation in the program taxpayer a will continue to make these automatic payments to the holder until the holder’s account value is exhausted quarterly or monthly payments will be permitted election of annual semi-annual the three methods of taxpayer a offers unless the holder is to participate in the program a holder is required to submit form f to taxpayer a form f requires the holder to specify from which d options and or c options the automatic payments are to be made if however a holder should submit form f without specifying the sources from which the automatic payments are to be made taxpayer a will withdraw d3 waco page the automatic payments from each d option and c option on a pro-rata basis which of the three methods the automatic payments will be calculated described below form f requires the holder to elect by the three methods methods g h and i are i method g sec_1 to be distributed over the a -1 q a f-1 of the proposed taxpayer a will use the method described in section a -1 q a f-1 of the proposed income_tax regulations to calculate the automatic payment under this method regulations provides that where the account balance of qualified_retirement_plan is life expectancy of an employee the minimum_required_distribution is determined by dividing such account balance generally determined as preceding calendar_year by the employee’s life expectancy as set out in sec_1_72-9 table v of the regulations taxpayer a will divide the contract value as day of the preceding calendar_year expectancy as set out in table v of sec_1_72-9 of the regulations or the joint life and last survivor expectancy of the holder and beneficiary as set out in table vi sec_1_72-9 of the regulations by the applicable life of the last day of the of the last of a ii method h taxpayer a will calculate the automatic payment as the amount necessary to amortize the holder’s contract value over a number of years equal to the life expectancy of the holder or the joint life and last survivor expectancy of the holder and beneficiary with life expectancies determined in accordance with sec_1 a -1 of the proposed_regulations based on an assumed interest rate equal to either in effect under sec_1274 or the federal long term rate in effect under sec_1274 percent of the federal midterm rate taxpayer a determines the joint percent of of the code and last survivor life expectancy of beneficiary by using table vi regulations a holder and of sec_1_72-9 of the iii method i o204 page page under this method taxpayer a will divide the holder’s contract value by an annuity factor the present_value of an annuity of dollar_figure per year beginning at the holder’s age attained in the first distribution year and continuing for the life of the holder derived using the up-1984 mortality_table in the case of single life cnsmt percent of the federal midterm rate in effect under sec_1274 or term rate in effect under sec_1274 a or in the case of joint lives the lifé table percent of the federal long of the code and an assumed interest rate equal to either the annuity factor will be based on the above facts and representations a ruling is requested that taxpayer a should treat each automatic payment under the program from a contract s x as part of series of substantially_equal_periodic_payments within the meaning of sec_72 a iv of the code a sec_72 of the code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_retirement_plans are to be taxed sec_72 of the code was added by the tax_reform_act_of_1986 years beginning after december tra ‘86 effective generally for taxable sec_72 of the code provides that if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income the definition of a qualified_retirement_plan under sec_4974 of the code includes an annuity_contract described in sec_403 of the code and an individual_retirement_annuity described in sec_408 of the code sec_72 a iv of the code provides an exception to the tax imposed by sec_72 case of distributions which are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life of the employee or the joint lives or the life expectancy or joint life in the dos xxkxx page expectancies of such employee and his or her designated_beneficiary sec_72 of the code imposes a limitation on from the percent additional tax by distributions excepted on account of sec_72 t a iv providing that if the series of payments is subsequently modified other than by reason of death or disability before the later of the close of the 5-year period beginning with the date of the first payment or employee's attainment of age for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax which would have been imposed except for the sec_72 interest for the deferral_period then the taxpayer’s tax a iv exception plus the sec_1_72-9 of the income_tax regulations provides tables that are to be used in connection with computations under sec_72 and the regulations thereunder included in this section are tables giving life expectancies for one life expectancies for two lives and the joint life and last survivor table vi table v notice_89_25 1989_1_cb_662 was published on date and provided guidance in the form of questions in the and answers on certain provisions of the tra ‘86 absence of regulations under sec_72 notice_89_25 provides guidance with respect to the exception to the tax on premature distributions provided under sec_72 a iv of the code of the code q a-12 of notice_89_25 provides that certain payments will be considered substantially_equal_periodic_payments within the meaning of sec_72 a iv if such payments are calculated under one of the three methods set forth in q a-12 of notice_89_25 of the code under the life expectancy method payments will be treated as substantially_equal_periodic_payments within the meaning of code sec_72 payment is determined using a method that would be acceptable for purposes of calculating the minimum distribution required under code sec_401 a a iv if the annual mac page under the amortization_method payments will be treated as substantially_equal_periodic_payments within the meaning of code sec_72 a iv if the amount to be distributed annually is determined by amortizing the taxpayer’s account balance over a number of years equal to the life expectancy of the account owner or the joint life and last survivor expectancy of the account owner and beneficiary at a reasonable interest rate on the date payments commence under the annuity table method payments will be treated as substantially_equal_periodic_payments within the meaning of code sec_72 a iv if the amount to be distributed annually is determined by dividing the taxpayer’s account balance by an annuity factor with such annuity factor derived using a reasonable mortality_table and using reasonable interest rate on the date payments commence in this case payments from contract s x that are limited and paid as described and made pursuant to taxpayer a’s program satisfy the requirements of each of the three methods set forth in q a-12 code sec_401 notice_89_25 amortization_method and the annuity table method respectively in q a-12 of notice_89_25 expectancies mortality_table and the interest rates that will be used are reasonable life expectancy method in q a-12 of methods h and i comport with the method g comports with the the life accordingly we conclude that taxpayer a should treat each automatic payment under the program from a contract xx as part of a series of substantially_equal_periodic_payments within the meaning of sec_72 the code a iv of this ruling is directed only to the taxpayer who requested it it may not be used or cited by others as precedent sec_6110 of the code states that a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney submitted with the ruling_request sincerely yours page signed joygs bi0id joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice of intention to disclose xxxkxx key district_office attn chief ep eo
